Citation Nr: 0916324	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  06-16 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected chip fracture of right ankle 
with lateral instability.

2.  Entitlement to an extraschedular rating for service-
connected chip fracture of right ankle with lateral 
instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's spouse



ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1991 to December 
1993.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

The Veteran provided testimony at a March 2009 hearing before 
the undersigned.  A transcript of the proceeding is 
associated with the claims folder.  

The issue of entitlement to an extraschedular rating for 
service-connected chip fracture of right ankle with lateral 
instability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 


FINDING OF FACT

The Veteran's chip fracture of his right ankle with lateral 
instability is manifested by no more than moderate limitation 
of ankle motion.


CONCLUSION OF LAW

The criteria for a schedular evaluation in excess of 10 
percent for chip fracture of right ankle with lateral 
instability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.7, 4.71a, 
Diagnostic Code (DC) 5271 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
and both VA and private treatment records, and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the veteran's claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

The RO provided the Veteran such notice by letters dated in 
April 2004 and July 2008.  The claim was readjudicated in an 
August 2008 supplemental statement of the case. 

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records and private treatment 
records, afforded the Veteran VA examinations, and assisted 
the veteran in obtaining evidence.  Based on the foregoing, 
all known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file, and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Law and Regulations

The Veteran maintains that he is entitled to a disability 
rating greater than 10 percent for his service-connected 
right ankle disability.  In that regard, disability 
evaluations are determined by the application of a schedule 
of ratings, which are based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while 
the Board must consider the veteran's medical history as 
required by various provisions under 38 C.F.R. Part 4, 
including sections 4.2, the regulations do not give past 
medical reports precedence over current findings.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  

Where, as in this case, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Diagnostic Code 5271 provides a 10 percent rating where there 
is moderate limitation of ankle motion and a 20 percent 
rating where there is marked limitation of ankle motion.  38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5271.

Normal ranges of ankle motions are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion.  38 
C.F.R. § 4.71, Plate II.

Discussion

The Veteran's right ankle disability is currently rated under 
DC 5271 as 10 percent disabling.  In determining whether the 
next higher 20 percent rating is warranted, the pertinent 
evidence of record has been reviewed and a discussion of such 
evidence follows.  

In January 2004, during the course of treatment from Dr. 
R.Z., the Veteran's private physician, the Veteran complained 
of pain and weakness in his ankle.  Specifically, the Veteran 
indicated that his ankle gave out, causing him to injure his 
back.  Upon examination, the Veteran had severe pain with 
straight leg raising.  Dr. R.Z. diagnosed the Veteran with a 
severe chronic ankle sprain.

In February 2004, the Veteran underwent a private Magnetic 
Resonance Imagining (MRI) of the right ankle.  The 
radiologist noted that there was no marrow edema present to 
the bones of the right ankle; the joint spaces were 
maintained and the contour of the talar dome remained intact.  
The radiologist diagnosed the Veteran with mild sprain to the 
anterior syndesmosis, and thinning with trace surrounding 
edema along the anterior talofibular ligament, consistent 
with probable previous trauma.  

A private treatment record dated in March 2004 indicates that 
the Veteran sought treatment from Dr. R.Z., complaining of 
ankle pain.  

The Veteran underwent a VA examination in April 2004.  At the 
time of the examination, the Veteran reported that he first 
injured his right ankle jumping out of a truck, while on 
active duty.  The Veteran stated that since the time of the 
injury, he has experienced chronic pain of both ankles.  The 
Veteran currently takes pain medication for his right ankle 
pain.  The Veteran reported that his daily activities, such 
as prolonged standing and any exertion activity, are very 
limited due to his pain.  

On physical examination, the right ankle revealed 
dorsiflexion from 0-20 degrees and plantar flexion from 0-45 
degrees.  There was no lateral instability, inflammation or 
swelling, or neurological deficits.  There was diffused 
tenderness on the outer aspects of the tibia and fibula.  On 
repetitive motion, range of motion was not affected, with the 
exception of some discomfort regarding lateral range of 
motion.  


The examiner indicated that the Veteran's claims folder was 
not available for review, but he would add an addendum to the 
examination report once he received the claims folder.  In 
September 2004, the VA examiner who performed the April 2004 
examination added an addendum to the aforementioned 
examination report.  Upon review of the Veteran's claims 
folder, the examiner noted that the Veteran was treated for a 
left ankle sprain in June 1992.  There was no further 
documentation regarding the Veteran's left ankle.  In the 
fall of 1993, the Veteran was treated in the emergency room; 
it was noted on his charts that he injured his right ankle 
while playing football with an inversion injury.  X-rays of 
the right ankle revealed a chip fracture.  This injury was 
treated appropriately and the Veteran was ultimately service-
connected for his right ankle injury.  The examiner reported 
that while the Veteran is service-connected for his right 
ankle, throughout the examination, the Veteran complained of 
left ankle pain.  However, the examiner noted that there was 
no evidence of trauma to either ankle, due to jumping out of 
a truck during service.  The examiner concluded, that the 
Veteran has a left ankle old chip fracture and a left ankle 
sprain in 1992, with no documented residual effects.        

The Veteran underwent a second VA examination in June 2008.  
At the time, the Veteran reported that his right ankle has 
progressively worsened since his last examination in 2004.  
The Veteran complained of increased pain with weight bearing 
for greater than four hours.  He also complained of some 
instability of the ankle in the context of general walking.  
The Veteran indicated that he experiences daily pain, seven 
out of ten in severity, and weekly flare-ups, eight out of 
ten in severity.  The Veteran reported the use of an ankle 
brace and pain medication three times per day.  

On physical examination, there was no heat, swelling, or 
erythema.  There was some mild discomfort to palpation over 
the lateral melleolus.  On repetitive range of motion testing 
(three times), plantar flexion was 0-45 degrees and 
dorsiflexion was 0 to 15 degrees.  There was pain with 
dorsiflexion.  Upon further examination of the ankle, there 
was a 1+ anterior drawer sign, which the examiner noted was 
indicative of instability.  Pedal pulses were palpable.  
There was no additional limitation of motion noted.  The 
Veteran was unable to walk on his heels or toes due to ankle 
pain, however, he was able to walk in tandem without 
difficulty.  X-rays revealed small calcific opacity adjacent 
to the distal fibula, which could represent an old avulsion 
fracture fragment or loose body consistent with either post-
traumatic or degenerative change, although no abnormality of 
the right ankle was seen.  Previous radiographs of the right 
ankle from 1998 were described as normal, however, were not 
available for comparison.  The examiner diagnosed the Veteran 
with a chip fracture of the right ankle with chronic lateral 
instability.  Regarding the DeLuca criteria, the examiner 
indicated that additional limitation of function due to 
repetitive use or flare-ups could not be determined without 
resort to mere speculation.  

In March 2009, the Veteran testified before the Board 
regarding his right ankle disability.  The Veteran indicated 
that he has difficulty performing his occupational tasks on 
daily basis, specifically, that he cannot stand for the 
required eight hour period of time, due to the swelling of 
his right ankle.  As a result, the Veteran explained that he 
has been reprimanded and has been given several warnings by 
letter throughout the year.  In addition, the Veteran also 
testified that he has missed approximately four to five days 
of work per month, due to his service-connected right ankle.  

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a schedular rating 
in excess of 10 percent for the Veteran's service-connected 
chip fracture of right ankle with lateral instability.  As 
noted above, a 20 percent evaluation is appropriate for 
marked limitation of ankle motion. Also noted above, normal 
ranges of ankle motions are 0 to 20 degrees for dorsiflexion 
and 0 to 45 degrees for plantar flexion.  38 C.F.R. § 4.71, 
Plate II. Regarding both the April 2004 and June 2008 VA 
examinations, the Veteran's range of motions were within 
normal ranges.  Specifically, the Veteran's range of motion 
in April 2004 was 0 to 20 degrees dorsiflexion and 0 to 45 
degrees plantar flexion.  Moreover, his range of motion in 
June 2008, was 0 to 15 degrees dorsiflexion and 0 to 45 
degrees plantar flexion.  The April 2004 examiner noted that 
range of motion was not affected on repetitive testing.  The 
findings reported in June 2008 were the same after repetitive 
testing.  Regarding range of motion, the Board acknowledges 
the Veteran's March 2009 testimony, that he believes that the 
June 2008 examination does not exemplify the typical range of 
motion he experiences on a daily basis, however, the evidence 
of record demonstrates that the Veteran's range of motion in 
April 2004 was also within normal limits, and actually 
improved in terms of his dorsiflexion in June 2008.  Both 
examinations included repetitive testing.  Thus, based on the 
aforementioned evidence, there Veteran has not met the 
schedular requirements for a 20 percent disability evaluation 
under DC 5271.

In reaching the aforementioned conclusion, the Board has 
considered the overall disability picture demonstrated by the 
record to arrive at the appropriate level of functional 
impairment such to provide for fair compensation in this 
case.  In so doing, the Board has carefully considered all 
applicable statutory and regulatory provisions to include 38 
C.F.R. § 4.40 as well as the holding in DeLuca regarding 
functional impairment attributable to pain, particularly in 
light of the fact that the Veteran's disability is 
essentially manifested by pain.  Although the Veteran has 
shown pain on motion, the Board finds that the effects of 
pain reasonably shown to be due to the Veteran's service-
connected right ankle injury are, however, already 
contemplated by the 10 percent rating for his ankle 
disability.  In this regard, the April 2004 examiner 
indicated that on repetitive motion, range of motion was not 
affected, with the exception of some discomfort regarding 
lateral range of motion.  Furthermore, Regarding the DeLuca 
criteria, the June 2008 examiner indicated that additional 
limitation of function due to repetitive use or flare-ups 
could not be determined without resort to mere speculation.  
38 C.F.R. § 4.71a, DC 5271.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected chip fracture of right ankle with 
lateral instability is denied.


REMAND

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  
38 C.F.R. § 3.321(b) (1).

During the course of the appeal, the Veteran's right ankle 
disability appears to have caused interference with 
employment.  As noted in the above decision, the Veteran 
reported that he has experienced chronic pain due to his 
right ankle problems for many years.  In addition, he 
reported that his right ankle injury has forced him to miss 
work on many occasions, including four to five days per 
month.  The RO has not addressed the issue of extraschedular 
consideration for the service-connected issue on appeal.  

The Board is precluded from assigning an extra-schedular 
rating in the first instance.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88 (19960.  Although 
the Board may not assign an extraschedular rating in the 
first instance, it must specifically adjudicate whether to 
refer a case for extraschedular evaluation when the issue 
either is raised by the claimant or is reasonably raised by 
the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 
(2008). 

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Thun v. Peake, 22 Vet. 
App. 111 (2008).

The Veteran stated that his right ankle condition has forced 
him to miss multiple days of work and to curtail his 
activities at work.  The rating criteria do not contemplate 
severe pain such as that complained of by the Veteran, that 
prevents a claimant from performing his chosen profession.


The issue of entitlement to extra-schedular compensation for 
the Veteran's service-connected chip fracture of right ankle 
with lateral instability is remanded for referral to the 
Director of the Compensation and Pension Service in 
accordance with 38 C.F.R. § 3.321(b)(1).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim for 
increased rating for chip fracture of 
right ankle with lateral instability to 
the Director of Compensation and 
Pension Service pursuant to the 
provisions of 38 C.F.R. § 3.321(b) for 
consideration of whether extraschedular 
ratings are warranted.

2.  If the claim is denied, issue a 
supplemental statement of the case and 
afford the Veteran and his representative 
an opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


